Exhibit 10.59.2

SECOND AMENDMENT TO LEASE
(3969-3975 E. Bayshore Road - Building 1)

 

This Second Amendment to Lease ("Second Amendment"), is dated, for reference
purposes only as February 19, 2004 (the "Effective Date"), and is entered into
between Judd Properties, LLC, a California limited liability company (as
assignee of Bay Laurel Investment Company, a California general partnership
("Bay Laurel")), as "Lessor", and Southwall Technologies, Inc., a Delaware
corporation, as "Lessee", for the purpose of modifying that certain Lease
Agreement, executed by Bay Laurel and Lessee as of January 1, 1989, (the
"Original Lease"), as amended, concerning the premises commonly known as
Building 1, 3969-3975 E. Bayshore Road, Palo Alto, California (the "premises").
Capitalized terms, not otherwise defined in this Second Amendment, shall have
the meanings ascribed to such terms in the Lease. In the event of any conflict
between the terms and conditions of the Lease and this Second Amendment, this
Second Amendment shall be deemed to prevail.

RECITALS



Lessor and Lessee acknowledge that a true and correct copy of the Original Lease
and the First Amendment to Lease Dated January 1, 1989 (3969-3975 E. Bayshore
Road - Building 1) entered into by Lessor and Lessee on or about January 1, 2000
(herein the "First Amendment" and collectively with the Original Lease and this
Second Amendment, the "Lease") are attached hereto as Exhibit A and that there
are no other amendments, agreements, or promises concerning the Original Lease,
the First Amendment, the premises, or the rights and obligations of the parties
thereto, other than as set forth in Exhibit A and below in this Second
Amendment.

Lessee also acknowledges that Lessee's monthly rent for direct expenses payable
under Section 2 of the First Amendment commencing as of January 1, 2003 was
Three Thousand Four Hundred Forty-Eight Dollars ($3,448), subject to further
adjustment as provided in the Lease and that the Lease term is currently
scheduled to expire on December 31, 2004.

Lessee is in arrears is the payment of the rent and direct expenses payable to
Lessor under the Lease and has advised Lessor that it cannot or will not perform
its obligations under the Lease in accordance with the existing terms of the
Lease.

Lessee has requested a restructuring of its obligations under the Lease and
Lessor is agreeable to a restructuring of various terms and conditions of the
Lease on the terms and subject to the conditions set forth below.

Lessee and Lessor are also parties to that certain Lease Agreement, dated as of
January 1, 1989, as amended by that certain First Amendment to Lease Dated
January 1, 1989 (3977-3995 E. Bayshore Road - Building 2) entered into on or
about January 1, 2000 (collectively the "Building 2 Lease"), concerning other
premises leased by Lessor to Lessee commonly known as 3977-3995 E. Bayshore
Road, Palo Alto, California (herein "Building 2"). Concurrently herewith Lessee
and Lessor have entered into a certain Surrender and Termination Agreement with
respect to the Building 2 Lease and Building 2 (the "Building 2 Agreement" and,
together with the Building 2 Lease, the "Building 2 Lease Agreements").

NOW, THEREFORE, for good and valuable consideration, the adequacy of which is
hereby acknowledged, the parties hereto agree as follow:

Extension of Term

. Notwithstanding anything to the contrary in Section 2 of the Original Lease or
the First Amendment, the lease term shall end on January 31, 2005, unless the
term is further extended in accordance with Section 2, below, or earlier
terminated in accordance with the Lease.



Option For Further Extension of Term

. Lessee shall have the right to extend the term of the Lease until January 31,
2006, if, but only if, all of the following conditions (the "Conditions to
January 2006 Extension") are satisfied by the dates specified below:



1) Lessee notifies Lessor of its intent to exercise this option to extend the
term by delivery to Lessor of the Extension Notice, attached hereto as Exhibit
B, no earlier than January 20, 2005 and no later than January 30, 2005; and

2) Lessee pays to Lessor on or before the due dates thereof (but not later than
May 1, 2004) all amounts payable by Lessee to Lessor under Section 2 of the
Building 2 Agreement (i.e., Four Hundred Four Thousand Dollars ($404,000) plus
the Landlord's Work Amount, as therein defined); and

Lessee pays all basic monthly rent to be paid by Lessee on or before December
31, 2004 and all estimated direct expenses to be paid Lessee on or before
January 1, 2005 (i.e., Four Hundred Fifteen Thousand Nine Hundred Twenty-Eight
Dollars ($415,928)) in the amounts and on or before the due dates specified in
Section 3(a), below; and

As of January 31, 2005 either (A) (i) the Warrant is in full force and effect
for the benefit of Lessor, (ii) any Warrant Shares to be issued to the Escrow
Agent or Lessor, or delivered by the Escrow Agent to Lessor, pursuant to the
Warrant have been issued as and when required by the terms of the Warrant, (iii)
the Registration Rights Agreement is in full force and effect for the benefit of
Lessor, and (iv) Southwall has not failed to register the Warrant Shares as and
when required by the Registration Rights Agreement or (B) Lessor holds a valid
Letter of Credit complying with the terms and provisions of Section 5(b)(1) of
this Second Amendment in the maximum drawing amount of One Million Dollars
($1,000,000); and

The representations by Lessee in Section 5(b)(2) are true and correct in all
material respects and Lessee has performed and continues to perform all of the
obligations on its part to be performed under the Lease (other than the "January
2005 Amount," as defined below) on or before the times and in the manner
required by the Lease and no circumstance which would constitute a default under
Section 22 of the Lease has occurred or is continuing either on the date of
delivery of Lessee's Extension Notice or January 31, 2005; and

On or before January 31, 2005, no proceeding has been or is reasonably likely to
be instituted by or against Lessee or any party controlled by, under common
control with, or who controls Lessee under the Bankruptcy Act of 1978, as
amended, or any other federal or state bankruptcy or insolvency statute, Lessee
has not made and is not reasonably likely to make any assignment for the benefit
of creditors, no receiver or other court officer has been or is reasonably
likely to be appointed to take possession of any substantial part of the
asset(s) of Lessee, and Lessee executes and delivers to Lessor a certification
in the form of Exhibit D, certifying that the foregoing is true and that it has
no plans to file any bankruptcy or insolvency proceeding on or before January
31, 2006.

Rental

.



Rental For Period Ending January 31, 2005
. Sections 3 and 4 of the Original Lease, Section 2(d) of the First Amendment
and Exhibit A to the First Amendment are deleted and, as and for the basic
monthly rent and reimbursement of estimated direct expenses for the premises for
the period commencing on the Effective Date and ending on January 31, 2005,
Lessee shall pay to Lessor the sum of Two Million Two Hundred Three Thousand
Four Hundred Forty-Eight Dollars ($2,203,448) in lawful money of the United
States of America, without offset, counterclaim, or deduction. Said amount shall
be paid for the periods, in the amounts, and on or before the dates specified
below.

Time Period

Due Date*

Basic Rent

Estimated Direct Expenses**

Total Amount

Effective Date - Feb 15, 2004

Effective Date

$ 35,000.00

$ 0.00

$ 35,000.00

Feb. 16 - 29, 2004

Earlier of Feb. 29, 2004 or First Needham Closing

167,000.00

0.00

167,000.00

Mar. 1 - Apr. 30, 2004

Mar. 1, 2004

48,000.00

6,896.00

54,896.00

May 1 - 31, 2004

Mar. 1, 2004

0.00

3,448.00

3,448.00

Jun. 1 - Aug. 31, 2004

Jun. 1, 2004

48,000.00

10,344.00

58,344.00

Sep. 1 - Nov. 30, 2004

Sep. 1, 2004

48,000.00

10,344.00

58,344.00

Dec. 1 - 31, 2004

Dec. 1, 2004

32,000.00

3,448.00

35,448.00

Jan. 1 - 31, 2005

Jan. 1, 2005

0.00

3,448.00

3,448.00

Jan. 1 - 31, 2005

Jan. 20, 2005

1,383,520.00

0.00

1,383,520.00

Total

 







*

As used herein the following terms shall have the following meanings:



**

Estimated direct expenses will be subject to adjustment at the end of each
calendar year in accordance with Section 2 of the First Amendment.



Notwithstanding the foregoing, Lessor shall forebear until January 31, 2005,
institution of any proceeding for the collection of the One Million Three
Hundred Eighty-Three Thousand Five Hundred Twenty Dollar ($1,383,520) basic rent
amount payable by Lessee on or before January 20, 2005 (the "January 2005
Amount"). Furthermore, if (i) Lessee elects to extend the Lease term to January
31, 2006 in accordance with Section 2, above, and all of the Conditions to
January 2006 Extension described in Section 2, above, are satisfied as of the
dates specified in Section 2, (ii) the Lease continues to be in full force and
effect as of February 1, 2005, (iii) no default by Lessee (as defined in Section
22 of the Lease) has occurred on or before February 1, 2005, and (iv) Lessee
pays the installments of basic rent and reimbursements of estimated direct
expenses for the premises at the times and in the amounts specified in Section
3(b), below, then Lessor shall continue to forebear institution of any
proceeding for the collection of the January 2005 Amount and the payments of
basic rent (but not reimbursement of estimated direct expenses) made by Lessee
pursuant to Section 3(b) shall be applied to reduce the January 2005 Amount. If
an event of default under Section 22 of the Lease occurs or if any installment
of the deferred January 2005 Amount specified in Section 3(b), below, is not
paid on or before the dates specified in Section 3(b), then, in addition to its
other rights and remedies at law or in equity, Lessor shall immediately be
entitled to pursue collection of the unpaid balance of the January 2005 Amount.

Rental For Period Ending January 31, 2006

. If Lessee elects to extend the Lease term to January 31 2006 in accordance
with Section 2, above, and all of the Conditions to January 2006 Extension
described in Section 2, above, are satisfied, then, as and for the basic monthly
rent and reimbursement of estimated direct expenses for the premises for the
period commencing on February 1, 2005 and ending on January 31, 2006, Lessee
shall pay to Lessor the sum of One Million Three Hundred Eighty-Three Thousand
Five Hundred Twenty Dollars ($1,383,520) in lawful money of the United States of
America, without offset, counter claim, or deduction. Said rents shall be paid
for the periods, in the amounts, and on or before the dates specified below:



Time Period

Due Date

Basic Rent

Estimated Direct Expenses**

Total Amount

Feb. 1 - Apr. 30, 2005

Feb. 1, 2005

$ 48,000.00

$ 10,344.00

$ 58,344.00

May 1 - July 31, 200

May. 1, 2005

48,000.00

10,344.00

58,344.00

Aug. 1 - Oct. 31, 2005

Aug. 1, 2005

48,000.00

10,344.00

58,344.00

Nov. 1 - Dec. 31, 2006

Nov. 1, 2005

48,000.00

0.00

48,000.00

Nov. 1 - Jan. 31, 2006

Nov. 1, 2005

0.00

10,344.00

10,344.00

Jan. 1 - 31, 2006

Jan. 20, 2006

1,191,520.00

0.00

1,191,520.00

Total

 







**

Estimated direct expenses will be subject to adjustment at the end of each
calendar year in accordance with Section 2 of the First Amendment.



Notwithstanding the foregoing, Lessor shall forebear until January 31, 2006,
institution of any proceeding for the collection of the One Million One Hundred
Ninety-One Thousand Five Hundred Twenty Dollar ($1,191,520) basic rent amount
payable by Lessee on or before January 20, 2006 (the "January 2006 Amount").
Furthermore, if (i) Lessee elects to defer the payment of the January 2006
Amount in accordance with Section 3(c), below, (ii) all of the "Conditions to
2006 Deferral" described in Section 3(c), below, are satisfied as of the dates
specified in Section 3(c), (iii) the Lease continues to be in full force and
effect as of January 31, 2006, (iv) no default by Lessee (as defined in Section
22 of the Lease) has occurred on or before January 31, 2006, and (v) Lessee pays
the installments of the deferred January 2006 Amount at the times and in the
amounts specified in Section 3(c), below, then Lessor shall continue to forebear
institution of any proceeding for the collection of the January 2006 Amount and
the payments made pursuant to Section 3(c) shall be applied to reduce the
January 2006 Amount. If an event of default under Section 22 of the Lease occurs
or if any installment of the deferred January 2006 Amount specified in Section
3(c), below, is not paid on or before the dates specified in Section 3(c), then,
in addition to its other rights and remedies at law or in equity, Lessor shall
immediately be entitled to pursue collection of the unpaid balance of the
January 2006 Amount.

Deferral of January 2006 Amount

. Lessee shall have the right to defer the payment of the January 2006 Amount in
accordance with this Section 3(c), if, but only if, all of the following
conditions (the "Conditions to 2006 Deferral") are satisfied by the dates
specified below:



Lessee notifies Lessor of its intent to exercise this option to defer payment of
the January 2006 Amount by delivery to Lessor of the Deferral Notice, attached
hereto as Exhibit C, no earlier than January 20, 2006 and no later than January
30, 2006; and

All Conditions to the January 2006 Extension are satisfied by the dates
specified in such conditions (including, without limitation, the timely payment
of all sums owing under Section 2 of the Building 2 Agreement), and continue to
be satisfied as of the date the Deferral Notice for the January 2006 Amount is
delivered and as of January 31, 2006.

Lessee pays all basic monthly rent to be paid by Lessee on or before December
31, 2005 and all estimated direct expenses to be paid Lessee on or before
January 1, 2006 (i.e., Six Hundred Forty-Nine Thousand Three Hundred Four
Dollars ($649,304)) in the amounts and on or before the dates specified in
Sections 3(a) and (b), above, and

Lessee performs all of the other obligations on its part to be performed under
this Lease (other than the payment of the January 2006 Amount) on or before the
times and in the manner required by the Lease, including without limitation,
Lessee's obligation, at Lessee's cost, to remove all Hazardous Materials
introduced to the premises by Lessee and completion of Lessee's other Building 1
Surrender Obligations on or before the Building 1 Surrender Date; and

No circumstance which would constitute a default under Section 22 of the Lease
has occurred or is continuing either on the date of delivery of Lessee's
Deferral Notice for the January 2006 Amount or on January 31, 2006; and

As of January 31, 2006 either (A) (i) the Warrant is in full force and effect
for the benefit of Lessor, (ii) any Warrant Shares to be issued to the Escrow
Agent or Lessor, or delivered by the Escrow Agent to Lessor, pursuant to the
Warrant have been issued as and when required by the terms of the Warrant, (iii)
the Registration Rights Agreement is in full force and effect for the benefit of
Lessor, and/or (iv) Southwall has not failed to register the Warrant Shares as
and when required by the Registration Rights Agreement or (B) Lessor holds a
valid Letter of Credit complying with the terms and provisions of Section
5(b)(1) of this Second Amendment in the maximum drawing amount of One Million
Dollars ($1,000,000); and

On or before January 31, 2006, no proceeding has been or is reasonably likely to
be instituted by or against Lessee or any party controlled by, under common
control with, or who controls Lessee under the Bankruptcy Act of 1978, as
amended, or any other federal or state bankruptcy or insolvency statute, Lessee
has not made and is not reasonably likely to make any assignment for the benefit
of creditors, no receiver or other court officer has been or is reasonably
likely to be appointed to take possession of any substantial part of the
asset(s) of Lessee, and Lessee executes and delivers to Lessor a certification
in the form of Exhibit D, certifying that the foregoing is true and that it has
no plans to file any bankruptcy or insolvency proceeding on or before January
31, 2007.

If Lessee elects to defer payment of the January 2006 Amount in accordance with
this Section and all of the Conditions to 2006 Deferral described above are
satisfied, then, Lessee may pay the January 2006 Amount in lawful money of the
United States of America, without offset, counter claim, or deduction, in the
installment amounts, and on or before the dates, specified below:

Due Date

Total Amount

Feb. 1, 2006

$ 68,294.00

May. 1, 2006

68,294.00

Aug. 1, 2006

68,294.00

Nov. 1, 2006

68,294.00

Jan. 20, 2007

987,520.00

Total



Notwithstanding the foregoing, Lessor shall forebear until January 31, 2007,
institution of any proceeding for the collection of the Nine Hundred Eight-Seven
Thousand Five Hundred Twenty Dollar ($987,520) deferred January 2006 Amount
payable by Lessee on or before January 20, 2007 (the "January 2007 Amount").
Furthermore, if (i) Lessee elects to defer the payment of the January 2007
Amount in accordance with Section 3(d), below, (ii) all of the "Conditions to
2007 Deferral" described in Section 3(d), below, are satisfied as of the dates
specified in Section 3(d), (iii) the Lease continues to be in full force and
effect as of February 1, 2007, (iv) no default by Lessee (as defined in Section
22 of the Lease) has occurred on or before February 1, 2007, and (iv) Lessee
pays the installments of the deferred January 2007 Amount at the times and in
the amounts specified in Section 3(d), below, then Lessor shall continue to
forebear institution of any proceeding for the collection of the January 2007
Amount and the payments made pursuant to Section 3(d) shall be applied to reduce
the January 2007 Amount. If an event of default under Section 22 of the Lease
occurs or if any installment of the deferred January 2007 Amount specified in
Section 3(d), below, is not paid on or before the dates specified in Section
3(d), then, in addition to its other rights and remedies at law or in equity,
Lessor shall immediately be entitled to pursue collection of the unpaid balance
of the January 2007 Amount.

Deferral of January 2007 Amount

. Lessee shall have the right to defer the payment of the January 2007 Amount in
accordance with this Section 3(d), if, but only if, all of the following
conditions (the "Conditions to 2007 Deferral") are satisfied by the dates
specified below:



Lessee notifies Lessor of its intent to exercise this option to defer payment of
the January 2007 Amount by delivery to Lessor of the Deferral Notice, attached
hereto as Exhibit C, no earlier than January 20, 2007 and no later than January
30, 2007; and

All of the Conditions to 2006 Deferral are satisfied by the dates specified in
such conditions (including, without limitation, the timely payment of all sums
owing under Section 2 of the Building 2 Agreement and the completion of the
Lessee's Surrender Obligations for the premises), and continue to be satisfied
as of the date the Deferral Notice for the January 2007 Amount is delivered and
as of January 31, 2007.

Lessee pays all basic monthly rent to be paid by Lessee on or before December
31, 2005 and all estimated direct expenses to be paid Lessee on or before
January 1, 2006 (i.e., Six Hundred Forty-Nine Thousand Three Hundred Four
Dollars ($649,304)) in the amounts and on or before the dates specified in
Sections 3(a) and (b), above, and Lessee pays, on or before the due dates
thereof, those installments of the deferred January 2006 Amount (i.e., Two
Hundred Seventy-Three Thousand One Hundred Seventy-Six Dollars ($273,176)) to be
paid by Lessee on or before December 31, 2006; and

No circumstance which would constitute a default under Section 22 of the Lease
has occurred or is continuing either on the date of delivery of Lessee's
Deferral Notice for the January 2007 Amount or on January 31, 2007; and

As of January 31, 2007 either (A) (i) the Warrant is in full force and effect
for the benefit of Lessor, (ii) any Warrant Shares to be issued to the Escrow
Agent or Lessor, or delivered by the Escrow Agent to Lessor, pursuant to the
Warrant have been issued as and when required by the terms of the Warrant, (iii)
the Registration Rights Agreement is in full force and effect for the benefit of
Lessor, and (iv) Southwall has not failed to register the Warrant Shares as and
when required by the Registration Rights Agreement or (B) Lessor holds a valid
Letter of Credit complying with the terms and provisions of Section 5(b)(1) of
this Second Amendment in the maximum drawing amount of One Million Dollars
($1,000,000); and

On or before January 31, 2007, no proceeding has been or is reasonably likely to
be instituted by or against Lessee or any party controlled by, under common
control with or who controls Lessee under the Bankruptcy Act of 1978, as
amended, or any other federal or state bankruptcy or insolvency statute, Lessee
has not made and is not reasonably likely to make any assignment for the benefit
of creditors, no receiver or other court officer has been or is reasonably
likely to be appointed to take possession of any substantial part of the
asset(s) of Lessee, and Lessee executes and delivers to Lessor a certification
in the form of Exhibit D, certifying that the foregoing is true and that it has
no plans to file any bankruptcy or insolvency proceeding on or before January
31, 2008.

If Lessee elects to defer payment of the January 2007 Amount in accordance with
this Section and all of the Conditions to 2007 Deferral described above are
satisfied, then, Lessee may pay the January 2007 Amount in lawful money of the
United States of America, without offset, counter claim, or deduction, in the
installment amounts, and on or before the dates, specified below:

Due Date

Total Amount

Feb. 1, 2007

$108,943.00

May. 1, 2007

108,943.00

Aug. 1, 2007

108,943.00

Nov. 1, 2007

108,943.00

Jan. 20, 2008

622,520.00

Total



Notwithstanding the foregoing, Lessor shall forebear until January 31, 2008
institution of any proceeding for the collection of the Six Hundred Twenty-Two
Thousand Five Hundred Twenty Dollar ($622,520) deferred January 2007 Amount
payable by Lessee on or before January 20, 2008 (the "January 2008 Amount").
Furthermore, if (i) Lessee elects to defer the payment of the January 2008
Amount in accordance with Section 3(e), below, (ii) all of the "Conditions to
2008 Deferral" described in Section 3(e), below, are satisfied as of the dates
specified in Section 3(e), (iii) this Lease continues to be in full force and
effect as of February 1,2008, (iv) no default by Lessee (as defined in Section
22 of the Lease) has occurred on or before February 1, 2008, and (iv) Lessee
pays the installments of the deferred January 2008 Amount at the times and in
the amounts specified in Section 3(e), below, then Lessor shall continue to
forebear institution of any proceeding for the collection of the January 2008
Amount and the payments made pursuant to Section 3(e) shall be applied to reduce
the January 2008 Amount. If an event of default under Section 22 of the Lease
occurs or if any installment of the deferred January 2008 Amount specified in
Section 3(e), below, is not paid on or before the dates specified in Section
3(e), then, in addition to its other rights and remedies at law or in equity,
Lessor shall immediately be entitled to pursue collection of the unpaid balance
of the January 2008 Amount.

Deferral of January 2008 Amount

. Lessee shall have the right to defer the payment of the January 2008 Amount in
accordance with this Section 3(e), if, but only if, all of the following
conditions (the "Conditions to 2008 Deferral") are satisfied by the dates
specified below:



Lessee notifies Lessor of its intent to exercise this option to defer payment of
the January 2008 Amount by delivery to Lessor of the Deferral Notice, attached
hereto as Exhibit C, no earlier than January 20, 2008 and no later than January
30, 2008; and

All of the Conditions to 2007 Deferral are satisfied by the dates specified in
such conditions (including, without limitation, the timely payment of all sums
owing under Section 2 of the Building 2 Agreement and the completion of the
Lessee's Surrender Obligations for the premises), and continue to be satisfied
as of the date the Deferral Notice for the January 2008 Amount is delivered and
as of January 31, 2008.

Lessee pays all basic monthly rent to be paid by Lessee on or before December
31, 2005 and all estimated direct expenses to be paid Lessee on or before
January 1, 2006 (i.e., Six Hundred Forty-Nine Thousand Three Hundred Four
Dollars ($649,304)) in the amounts and on or before the dates specified in
Sections 3(a) and (b), above, and Lessee pays, on or before the due dates
thereof, those installments of the deferred January 2006 Amount (i.e., Two
Hundred Seventy-Three Thousand One Hundred Seventy-Six Dollars ($273,176)) to be
paid by Lessee on or before December 31, 2006 and those installments of the
deferred January 2007 Amount (i.e., Four Hundred Thirty-Five Thousand Seven
Hundred Seventy-Two Dollars ($435,772)) to be paid by Lessee on or before
December 31, 2007; and

No circumstance which would constitute a default under Section 22 of the Lease
has occurred or is continuing either on the date of delivery of Lessee's
Deferral Notice for the January 2008 Amount or on January 31, 2008; and

As of January 31, 2008 either (A) (i) the Warrant is in full force and effect
for the benefit of Lessor, (ii) any Warrant Shares to be issued to the Escrow
Agent or Lessor, or delivered by the Escrow Agent to Lessor, pursuant to the
Warrant have been issued as and when required by the terms of the Warrant, (iii)
the Registration Rights Agreement is in full force and effect for the benefit of
Lessor, and (iv) Southwall has not failed to register the Warrant Shares as and
when required by the Registration Rights Agreement or (B) Lessor holds a valid
Letter of Credit complying with the terms and provisions of Section 5(b)(1) of
this Second Amendment in the maximum drawing amount of One Million Dollars
($1,000,000); and

On or before January 31, 2008, no proceeding has been or is reasonably likely to
be instituted by or against Lessee or any party controlled by, under common
control with or who controls Lessee under the Bankruptcy Act of 1978, as
amended, or any other federal or state bankruptcy or insolvency statute, Lessee
has not made and is not reasonably likely to make any assignment for the benefit
of creditors, no receiver or other court officer has been or is reasonably
likely to be appointed to take possession of any substantial part of the
asset(s) of Lessee, and Lessee executes and delivers to Lessor a certification
in the form of Exhibit D, certifying that the foregoing is true and that it has
no plans to file any bankruptcy or insolvency proceeding on or before January
31, 2009.

If Lessee elects to defer payment of the January 2008 Amount in accordance with
this Section and all of the Conditions to 2008 Deferral described above are
satisfied, then, Lessee may pay the January 2008 Amount in lawful money of the
United States of America, without offset, counter claim, or deduction, in the
installment amounts, and on or before the dates, specified below:

Due Date

Total Amount

Feb. 1, 2008

$106,754.00

May. 1, 2008

106,754.00

Aug. 1, 2008

106,754.00

Nov. 1, 2008

106,754.00

Jan. 20, 2009

252,520.00

Total



Notwithstanding the foregoing, Lessor shall forebear until January 31, 2009
institution of any proceeding for the collection of the Two Hundred Fifty-Two
Thousand Five Hundred Twenty Dollar ($252,520) deferred January 2008 Amount
payable by Lessee on or before January 20, 2008 (the "January 2009 Amount").
Furthermore, if (i) Lessee elects to defer the payment of the January 2009
Amount in accordance with Section 3(f), below, (ii) all of the "Conditions to
2009 Deferral" described in Section 3(f), below, are satisfied as of the dates
specified in Section 3(f), (iii) this Lease continues to be in full force and
effect, (iv) no default by Lessee (as defined in Section 22 of the Lease) has
occurred on or before February 1, 2009, and (v) Lessee pays the installments of
the deferred January 2009 Amount at the times and in the amounts specified in
Section 3(f), below, then Lessor shall continue to forebear institution of any
proceeding for the collection of the January 2009 Amount and the payments made
pursuant to Section 3(f) shall be applied to reduce the January 2009 Amount. If
an event of default under Section 22 of the Lease occurs or if any installment
of the deferred January 2009 Amount specified in Section 3(f), below, is not
paid on or before the dates specified in Section 3(f), then, in addition to its
other rights and remedies at law or in equity, Lessor shall immediately be
entitled to pursue collection of the unpaid balance of the January 2009 Amount.

Deferral of January 2009 Amount

. Lessee shall have the right to defer the payment of the January 2009 Amount in
accordance with this Section 3(f), if, but only if all of the following
conditions (the "Conditions to 2009 Deferral") are satisfied by the dates
specified below:



Lessee notifies Lessor of its intent to exercise this option to defer payment of
the January 2009 Amount by delivery to Lessor of the Deferral Notice attached
hereto as Exhibit C no earlier than January 20, 2009 and no later than January
30, 2009; and

All of the Conditions to 2008 Deferral are satisfied by the dates specified in
such conditions (including, without limitation, the timely payment of all sums
owing under Section 2 of the Building 2 Agreement and the completion of the
Lessee's Surrender Obligations for the premises), and continue to be satisfied
as of the date the Deferral Notice for the January 2009 Amount is delivered and
as of January 31, 2009.

Lessee pays all basic monthly rent to be paid by Lessee on or before December
31, 2005 and all estimated direct expenses to be paid Lessee on or before
January 1, 2006 (i.e., Six Hundred Forty Nine Thousand Three Hundred Four
Dollars ($649,304)) in the amounts and on or before the dates specified in
Sections 3(a) and (b), above, and Lessee pays, on or before the due dates
thereof, those installments of the deferred January 2006 Amount (i.e., Two
Hundred Seventy-Three Thousand One Hundred Seventy-Six Dollars ($273,176)) to be
paid by Lessee on or before December 31, 2006, those installments of the
deferred January 2007 Amount (i.e., Four Hundred Thirty-Five Thousand Seven
Hundred Seventy-Two Dollars ($435,772)) to be paid by Lessee on or before
December 31, 2007, and those installments of the deferred January 2008 Amount
(i.e., Four Hundred Twenty-Seven Thousand Sixteen Dollars ($427,016)) to be paid
by Lessee on or before December 31, 2008; and

On or before January 31, 2009, no circumstance which would constitute a default
under Section 22 of the Lease has occurred or is continuing either on the date
of delivery of Lessee's Deferral Notice for the January 2009 Amount or on
January 31, 2009; and

As of January 31, 2009 either (A) (i) the Warrant is in full force and effect
for the benefit of Lessor, (ii) any Warrant Shares to be issued to the Escrow
Agent or Lessor, or delivered by the Escrow Agent to Lessor, pursuant to the
Warrant have been issued as and when required by the terms of the Warrant, (iii)
the Registration Rights Agreement is in full force and effect for the benefit of
Lessor, and (iv) Southwall has not failed to register the Warrant Shares as and
when required by the Registration Rights Agreement or (B) Lessor holds a valid
Letter of Credit complying with the terms and provisions of Section 5(b)(1) of
this Second Amendment in the maximum drawing amount of One Million Dollars
($1,000,000); and

On or before January 31, 2009, no proceeding has been or is reasonably likely to
be instituted by or against Lessee or any party controlled by, under common
control with or who controls Lessee under the Bankruptcy Act of 1978, as
amended, or any other federal or state bankruptcy or insolvency statute, Lessee
has not made and is not reasonably likely to make any assignment for the benefit
of creditors, no receiver or other court officer has been or is reasonably
likely to be appointed to take possession of any substantial part of the
asset(s) of Lessee, and Lessee executes and delivers to Lessor a certification
in the form of Exhibit D, certifying that the foregoing is true and that it has
no plans to file any bankruptcy or insolvency proceeding on or before January
31, 2010.

If Lessee elects to defer payment of the January 2009 Amount in accordance with
this Section and all of the Conditions to 2009 Deferral described above are
satisfied, then, Lessee may pay the January 2009 Amount in lawful money of the
United States of America, without offset, counter claim, or deduction, in the
installment amounts, and on or before the dates, specified below:

Due Date

Total Amount

Feb. 1, 2009

$72,021.00

May. 1, 2009

72,021.00

Aug. 1, 2009

72,020.00

Nov. 1, 2009

72,020.00

Total



Prepayments

.



In General
. Lessee may prepay any rent or deferred rental amounts specified above.
Of Deferred January 2006 Amount
. If (i) Lessee is permitted to elect and does elect to defer the payment of the
January 2006 Amount in accordance with Section 3(c), (ii) Lessee has paid any
installments of the deferred January 2006 Amount which have become due on or
before the due dates thereof pursuant to Section 3(c), (iii) Lessee provides
Lessor with at least 7 days prior written notice of its intent to prepay the
entire unpaid balance of the deferred January 2006 Amount, and (iv) the
Conditions to 2006 Deferral were satisfied as of the dates specified in Section
3(c), and continue to be satisfied on the date of the prepayment notice and the
date of the prepayment, then Lessee may prepay the entire (but not less than the
entire) unpaid balance of the 2006 Amount and, upon such prepayment, will
receive a credit against such unpaid balance equal to the sum of (i) $220.49 for
each day that a quarterly installment of the January 2006 Amount is prepaid
before its due date as set forth in Section 3(c), above, pursuant to such
notice, plus (ii) 5% of the January 2007 Amount that is paid on or before
January 19, 2007. For the purpose of calculating the deduction amount pursuant
to Section (i) of the foregoing sentence, it shall be presumed that each quarter
consists of three 30-day months.
Of Deferred January 2007 Amount
. If (i) Lessee is permitted to elect and does elect to defer the payment of the
January 2007 Amount in accordance with Section 3(d), (ii) Lessee has paid any
installments of the deferred January 2007 Amount which have become due on or
before the due dates thereof pursuant to Section 3(d), (iii) Lessee provides
Lessor with at least 7 days prior written notice of its intent to prepay the
entire unpaid balance of the deferred January 2007 Amount, and (iv) the
Conditions to 2007 Deferral were satisfied as of the dates specified in Section
3(d), and continue to be satisfied on the date of the prepayment notice and the
date of the prepayment, then Lessee may prepay the entire (but not less than the
entire) unpaid balance of the 2007 Amount and, upon such prepayment, will
receive a credit against such unpaid balance equal to the sum of (i) $247.34 per
day for each day that a quarterly installment of the January 2007 Amount is
prepaid before its due date pursuant to Section 3(c), plus (ii) 3% of the
January 2008 Amount that is paid on or before January 19, 2008. For the purpose
of calculating the deduction amount pursuant to Section (i) of the foregoing
sentence, it shall be presumed that each quarter consists of three 30-day
months.

Surrender of Premises

.



Duty to Surrender
. Concurrently with the execution of this Second Amendment Lessee shall deliver
to Lessor an "as built" plan for the premises and copies of all building permits
for the alterations and improvements installed in the premises by Lessee. Prior
to the construction of any additional alterations or improvements to the
premises, Lessee shall deliver to Lessor plans for such work and copies of all
required building permits and all such additional alterations and improvements
shall be constructed only in accordance with the other terms and provisions of
the Lease. Notwithstanding any deferral of the January 2006 Amount, Lessee shall
surrender possession of the premises to Lessor on or before the Building 1
Surrender Date. On or before the earlier of July 1, 2005 or the tenth (10
th
) day following any earlier Building 1 Surrender Date, Lessee shall provide to
Lessor, for Lessor's approval and comment, its plan for decommissioning and
surrender of the premises, the identity of any third party contractor(s) who
will be retained to complete the work, and the estimated total cost to complete
such activities. Lessee shall, on or before the earlier of January 31, 2006 or
the Building 1 Surrender Date, complete the Building 1 Surrender Obligations.
The Building 1 Surrender Obligation will continue to be in full force and
effect, notwithstanding the execution of this Second Amendment or the Building 2
Agreement, the performance or non-performance of the Building 2 Surrender
Obligations, the payment of any sums by Lessee to Lessor, the surrender, or
attempted surrender, of possession of the premises or Building 2 to Lessor by
Lessee and/or a termination of the Lease or any Building 2 Agreement for any
reason.
Letter of Credit or Warrant
.

Initial Issuance of Letter of Credit
. In consideration of, among other things, the Building 2 Agreement, the
extension of the Lease term, and to secure the Lessee's Surrender Obligations,
on or before March 5, 2004, Lessee shall arrange for issuance of a Letter of
Credit to Lessor, as beneficiary, in the maximum drawing amount of One Million
Dollars ($1,000,000). Such Letter of Credit shall be held by Lessor pursuant to
Section 9(c) of the Original Lease and as a security deposit for the faithful
performance by Lessee of all of the terms, covenants and conditions of this
Lease and/or the Building 2 Lease Agreements to be kept and performed by Lessee,
including without limitation the Surrender Obligations. If any default by Lessee
occurs with respect to any provision of this Lease and/or any Building 2 Lease
Agreement, including but not limited to, any failure of the Lessee to complete
its Surrender Obligations by the Applicable Surrender Dates, then, in addition
to its other rights and remedies, Lessor may (but shall not be required to) draw
upon the Letter of Credit, in whole or in part, and use, apply, or retain such
proceeds for the payment of any amount which Lessor may spend by reason of such
default or to compensate Lessor for any other loss or damage which Lessor may
suffer by reason of default, or as additional security for the completion of the
Surrender Obligations . Upon demand by Lessee, Lessor shall surrender any
undrawn amount of the Letter of Credit to Lessee or its designee, if and when
the following conditions are met: (i) no default exists at the time of the
demand under the Lease, (ii) no default exists at the time of the demand under
either of the Building 2 Agreements, and (iii) Lessee has completed the Building
1 Surrender obligations on or before the Building 1 Surrender Date (if the
Building 1 Surrender Date has occurred) and its Building 2 Surrender Obligations
on or before the Building 2 Surrender Date (if the Building 2 Surrender Date has
occurred). In the event of termination of Lessor's interest in this Lease,
Lessor may transfer the Letter of Credit to Lessor's successor in interest, and
Lessee agrees that Lessor shall thereupon be released from liability for any
obligation to return and surrender the Letter of Credit as may be required by
this Second Amendment.
Right to Substitute Warrant/Escrow
. Lessee shall have the right to substitute a Warrant in the form of attached
Exhibit E for the Letter of Credit by delivery of the Warrant and a fully
executed Registration Rights Agreement in the form of attached Exhibit F to
Lessor, together with a certificate of the president or chief financial officer
of Lessee, to the effect that the Warrant and the Registration Rights Agreement
are enforceable in accordance with their terms, the Warrant Shares to be issued
thereunder have been authorized by all necessary corporate action, and are
available for issuance upon exercise of the Warrant, and that, when all Warrant
Shares issuable pursuant to the Warrant have been issued, the holder of the
Warrant Shares will hold 4% of the total outstanding capital stock of Southwall
on a Diluted Basis; provided, but only provided that all of the following
conditions are met on the date Lessee substitutes the Warrant for the Letter of
Credit: (i) no default exists under this Lease, (ii) no default exists under
either of the Building 2 Agreements, (iii) the substitution is requested prior
to the Building 1 Surrender Date, (iv) if the substitution is requested after
the Building 2 Surrender Date, the Building 2 Surrender Obligations were
complete on or before the Building 2 Surrender Date, and (v) there has been no
drawing by Lessor on the Letter of Credit in accordance with this Agreement.
Upon delivery of the Warrant and the Registration Rights Agreement to Lessor,
Lessor shall immediately become an operable party to the Rights Agreement.

Lessee hereby acknowledges and represents to Lessor that the outstanding capital
stock of Southwall Technologies, Inc. on a Diluted Basis is as depicted on
attached Exhibit G and that the Warrant Shares issuable upon full exercise of
the Warrant represents the equivalent of 4% of the outstanding capital stock of
Southwall on a Diluted Basis. If, at any time prior to the later of (i) the
delivery of the Warrant Shares to Lessor free of any interest of the Lessee and
the escrow holder and (ii) the date that the Warrant Shares first become
tradable by Lessor without legend (either through registration or an exemption
therefrom) on a public exchange or NASDAQ National Market, the number of
outstanding shares of Southwall's outstanding capital stock on a Diluted Basis
is increased above the amounts depicted on attached Exhibit G, then the number
of shares of Warrant Shares issuable upon exercise of the Warrant shall be
adjusted so that the total Warrant Shares issued or issuable pursuant to the
Warrant will represent 4% of such increased amount of the outstanding capital
stock of Southwall on a Diluted Basis (as appropriately adjusted to give effect
to any Letter of Credit posted hereunder).

In connection with its receipt of the Warrant, Lessor hereby represents and
warrants to Lessee as follows:

Investment Experience
. Lessor is an "accredited investor" as defined in Rule 501 of the Securities
Act. Lessor is experienced in investing and acknowledges that an investment in
the Warrant and the Warrant Shares involves a high degree of risk. Lessor is
able to protect Lessor's own interest in connection with such investment, can
bear the economic risk of its investment (including the possible complete loss
of such investment) for an indefinite period of time, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Warrant and Warrant Shares. Lessor
understands that the Warrant and the Warrant Shares have not been registered
under the Securities Act or under the securities laws of any jurisdiction, by
reason of reliance upon certain exemptions, and that the reliance of Lessee on
such exemptions is predicated upon the accuracy of Lessor's representations and
warranties in this Agreement.
Access to Information
. Lessor has had the opportunity to ask questions of and receive answers from
representatives of Lessee and to obtain additional information, documents and
records relating to Lessee, its business and the investment contemplated by the
receipt of the Warrant and the Warrant Shares. Lessor has had the opportunity to
review all of Lessee's filings under the Securities Act (including its most
recently filed Forms 10-K, Forms 10-Q and Forms 8-K).
Restricted Securities
. Lessor understands that the Warrant and the Warrant Shares are currently
characterized as "restricted securities" under the federal securities laws
inasmuch as they were issued in a transaction not involving a public offering
and that, under such laws and applicable regulations, such Warrants and Shares
may be transferred or resold without registration under the 1933 Act only in
certain limited circumstances and in accordance with the terms and conditions
set forth in the legend described in paragraph 4 below. Lessor is familiar with
Securities and Exchange Commission Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
Legends
. Until such time as the Warrant Shares are registered pursuant to the Warrant
or the Registration Rights Agreement, each certificate representing Warrant
Shares shall bear a legend substantially in the following form:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE "ACT"), OR THE SECURITIES LAWS OF ANY STATE. SUCH
SHARES MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
COVERING SUCH SHARES UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR
AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

Each Warrant shall bear a legend substantially in the following form:

NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE "ACT"), OR THE SECURITIES LAWS
OF ANY STATE. SUCH SHARES MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER
SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT COVERING SUCH WARRANT OR SHARES, AS THE CASE MAY BE,
UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

Lessor may exercise the Warrant at any time on and after the "Exercise Date", as
defined therein. If Lessor exercises the Warrant and, at the time of the
exercise, (i) the Building 2 Surrender Date has occurred, but the Building 2
Surrender Obligations have not been timely completed by Lessee, or (ii) the
Building 1 Surrender Date has occurred, but the Building 1 Surrender Obligations
have not been timely completed by Lessee, or (iii) a default exists and is
continuing under the Lease or either of the Building 2 Lease Agreements, then
the Warrant Shares issued pursuant to such exercise shall be issued directly to
Lessor.

In all other cases, the Warrant Shares shall be placed with an Escrow Agent
selected by Lessor and approved by Lessee, which approval shall not be
unreasonably withheld. Any Warrant Shares delivered to the Escrow Agent shall be
held by the Escrow Agent, as agent for the Lessor and Lessee, subject to and in
accordance with this Second Amendment, the Building 2 Agreement, and an escrow
agreement in form reasonably acceptable to Lessor, Lessee and the Escrow Agent,
providing in general that (i) the Warrant Shares shall be promptly delivered by
the Escrow Agent to Southwall, free of any claim by the Lessor or the Escrow
Agent, if, but only if, Lessee completes (a) the Building 1 Surrender
Obligations on or before the Building 1 Surrender Date in accordance with this
Lease and (b) the Building 2 Surrender Obligations with respect to Building 2 in
accordance with the Building 2 Lease Agreements on or before the Building 2
Surrender Date; or (ii) in all other cases, the Warrant Shares shall be
delivered by the Escrow Agent to Lessor on the earlier of February 1, 2006 or
the date when the Building 1 Surrender Date and the Building 2 Surrender Date
have both occurred, free of any claim or right by Lessee or the Escrow Agent.
The escrow agreement shall also provide that:

 A. The escrow shall be in existence throughout the Escrow Period.
 B. The Escrow Agent shall hold and safeguard the Escrowed Shares during the
    Escrow Period, shall treat such Escrow Shares as a trust fund in accordance
    with the terms of this Section and the escrow agreement and not as the
    property of Lessor, Lessee or Escrow Agent, and shall hold and dispose of
    the Escrowed Shares only in accordance with the terms hereof.
 C. Any shares of Southwall's Common Stock or other equity securities issued or
    distributed by Southwall (including shares issued upon a stock split in
    respect of the Escrowed Shares held by the Escrow Agent, and all dividends
    issued with respect to the Escrowed Shares shall be added to the Escrowed
    Shares and become a part of the escrow. Any such additional equity
    securities or cash dividends issued in respect of Escrowed Shares that have
    been released from the escrow or otherwise directly issued to Lessor or its
    designee (other than the escrow holder), shall not be added to the Escrowed
    Shares, but shall be distributed to the record holders thereof.
 D. Lessor shall be shown as the record owner on Southwall's books and records,
    and shall not have voting rights with respect to the Escrowed Shares until
    such time, if any, that Escrowed Shares are delivered by the Escrow Agent to
    Lessor in accordance with this Section and the escrow agreement.
 E. If Lessor delivers an Escrow Claim Certificate to the Escrow Agent, then
    Escrow Agent shall deliver to Lessor that number of the Escrowed Shares of
    Lessor held by the Escrow Agent as are valued in an amount equal to the
    unreimbursed amount of the out-of-pocket costs, expenses, liabilities,
    diminution in market value, judgments, fines, penalties, attorneys' and
    experts' fees, of every type and nature that Lessor may incur with respect
    to such non- payment or non-performance by Lessee (herein the "Losses"). For
    the purposes of determining the number of shares of Escrowed Shares to be
    delivered to Lessor by the Escrow Agent pursuant to this Section, each
    Escrowed Share shall be deemed to have a value equal to the closing sales
    price of Southwall common stock on the NASDAQ National Market on of the
    trading day immediately preceding the date the Escrow Shares are delivered
    by the Escrow Agent to Lessor, if the Escrowed Shares are tradable on that
    market, or in all other cases the value determined by an investment banker
    selected by Lessor and approved by Lessee, which approval shall not be
    unreasonably withheld. Such delivery by Escrow Agent shall be limited only
    by the following:

 i. At the time of delivery of any Escrow Claim Certificate to the Escrow Agent,
    a duplicate copy of such certificate shall be delivered to Lessee and for a
    period of seven (7) days following the delivery date of the Escrow Claim
    Certificate to the Escrow Agent and Lessee (herein the "Claim Date"), Escrow
    Agent shall make no delivery to Lessor of any Escrowed Shares, unless the
    Escrow Agent shall have received written authorization from Lessee to make
    such delivery. On the eighth (8th) day following the Claim Date, the Escrow
    Agent shall make delivery of the required number of Escrowed Shares to
    Lessor in accordance with the foregoing section, notwithstanding any
    objection received from Lessee, unless such objection is made in a writing
    and delivered to Escrow Agent on or before 5:00 pm Pacific Time on the day
    which is the seventh (7th) day following the Claim Date.

    If Lessee objects in writing to any claim by Lessor in any Escrow Claim
    Certificate, Lessee and Lessor shall attempt in good faith to agree upon the
    rights of the respective parties with respect to each of such claims. If
    Lessee and Lessor should so agree, a memorandum setting forth such agreement
    shall be prepared and signed by both parties and shall be furnished to the
    Escrow Agent and the Escrow Agent shall be entitled to rely on any such
    memorandum and shall distribute the Escrowed Shares in accordance with the
    terms thereof. If no such agreement can be reached by Lessee and Lessor by
    5:00 pm Pacific Time on the tenth (10th) day following the Claim Date,
    either Lessor or Lessee may demand arbitration of the matter in Santa Clara
    County, California and in accordance with the rules of the American
    Arbitration Association then in effect; and the Escrow Agent shall be
    entitled to act in accordance with the decision rendered in the arbitration.
    Such decision, if written, shall be supported by written findings of fact
    and conclusions, setting forth the award, judgment, decree or order awarded
    by the arbitrators, shall be binding upon the parties, may be entered as a
    final judgment in Santa Clara County Superior Court and shall be subject to
    review only for prejudicial errors of law and findings of fact not supported
    by substantial evidence.

    The prevailing party in the arbitration shall be entitled to recover its
    costs of arbitration and reasonably incurred attorneys' and experts' fees.

 A. If Lessee completes its Building 1 Surrender Obligations on or before the
    Building 1 Surrender Date and completes its Building 2 Surrender Obligations
    on or before the Building 2 Surrender Date and no default by Lessee exists,
    then upon Lessee's demand, Escrow Agent will return any Escrowed Shares then
    held by the Escrow Agent to Lessee. All escrowed shares not delivered to
    Lessee pursuant to the foregoing sentence shall be delivered to Lessor on
    the day immediately following the termination of the Escrow Period.
 B. The Escrow Agent shall be obligated only for the performance of such duties
    as are specifically set forth in the escrow agreement between the Escrow
    Agent, Lessee and Lessor, which will incorporate by reference this Section
    and the applicable Section of the Building 2 Agreement and may also
    generally provide as follows:

 i. The Escrow Agent may receive after the date of the escrow agreement,
    instructions which are signed by Lessor and Lessee, and may rely and shall
    be protected in relying or refraining from acting on any instrument
    reasonably believed to be genuine and to have been signed or presented by
    the proper party or parties.

    The Escrow Agent shall not be liable for any act done or omitted hereunder
    as Escrow Agent while acting in good faith and in the exercise of reasonable
    judgment, and any act done or omitted pursuant to the advice of counsel
    shall be conclusive evidence of such good faith.

    The Escrow Agent is hereby expressly authorized to comply with and obey
    orders, judgments or decrees of any court of law, notwithstanding any
    notices, warnings or other communications from any party or any other person
    to the contrary. In case the Escrow Agent obeys or complies with any such
    order, judgment or decree of any court, the Escrow Agent shall not be liable
    to any of the parties hereto or to any other person by reason of such
    compliance, notwithstanding any such order, judgment or decree being
    subsequently reversed, modified, annulled, set aside, vacated or found to
    have been entered without jurisdiction.

    The Escrow Agent shall not be liable in any respect on account of the
    identity, authority or rights of the parties executing or delivering or
    purporting to execute or deliver this Section and the escrow agreement or
    any documents or papers deposited or called for hereunder.

    The Escrow Agent shall not be liable for the expiration of any rights under
    any statute of limitations with respect to the escrow, the Lease, or any
    documents deposited with the Escrow Agent.

    In performing any duties under this Section or the escrow agreement, the
    Escrow Agent shall not be liable to any party for damages, losses, or
    expenses, except for gross negligence or willful misconduct on the part of
    the Escrow Agent. The Escrow Agent shall not incur any such liability for
    (A) any act or failure to act made or omitted in good faith, or (B) any
    action taken or omitted in reliance upon any instrument, including any
    written statement or affidavit provided for in this Section or the escrow
    agreement that the Escrow Agent shall in good faith believe to be genuine,
    nor will the Escrow Agent be liable or responsible for forgeries, fraud,
    impersonations, or determining the scope of any representative authority. In
    addition, the Escrow Agent may consult with the legal counsel in connection
    with Escrow Agent's duties under this Section or the escrow agreement and
    shall be fully protected in any act taken, suffered, or permitted by him/her
    in good faith in accordance with the advice of counsel. The Escrow Agent is
    not responsible for determining and verifying the authority of any person
    acting or purporting to act on behalf of any party to this Section or the
    escrow agreement.

    All fees of the Escrow Agent for performance of its duties hereunder shall
    be paid by Lessee, promptly upon demand.

    If any controversy arises between the parties to the escrow agreement, or
    with any other party, concerning the subject matter or the terms or
    conditions of this Section or the escrow agreement, the Escrow Agent will
    not be required to determine the controversy or to take any action regarding
    it. The Escrow Agent may hold all Escrowed Shares and other property held in
    the escrow and may wait for settlement of any such controversy by final
    appropriate legal proceedings or other means as, in the Escrow Agent's
    discretion, the Escrow Agent may be required, despite what may be set forth
    elsewhere in this Section or the escrow agreement. In such event, the Escrow
    Agent will not be liable for damage. Furthermore, the Escrow Agent may at
    its option, file an action of interpleader requiring the parties to answer
    and litigate any claims and rights among themselves. The Escrow Agent is
    authorized to deposit with the clerk of the court the Escrowed Shares and
    all documents and other property held in escrow. Upon initiating such
    action, the Escrow Agent shall be fully released and discharged of and from
    all obligations and liability imposed by the terms of the escrow agreement.

    Except to the extent of the willful misconduct, gross negligence or breach
    of any escrow agreement executed by the Escrow Agent, the parties and their
    respective successors and assigns agree jointly and severally to indemnify
    and hold Escrow Agent harmless against any and all losses, claims, damages,
    liabilities, and expenses, including reasonable costs of investigation,
    counsel fees, and disbursements that may be imposed on Escrow Agent or
    incurred by Escrow Agent in connection with the performance of his/her
    duties under this Section or the escrow agreement, including but not limited
    to any litigation arising from this Section or the escrow agreement or
    involving its subject matter.

    The Escrow Agent may resign at any time upon giving at least thirty (30)
    days written notice to the parties; provided, however, that no such
    resignation shall become effective until the appointment of a successor
    Escrow Agent which shall be accomplished as follows: the parties shall use
    their best efforts to mutually agree on a successor Escrow Agent within
    fifteen (15) days after receiving such notice. If the parties fail to agree
    upon a successor Escrow Agent within such time, the Escrow Agent shall have
    the right to appoint a successor Escrow Agent authorized to do business in
    the State of California. The successor Escrow Agent shall execute and
    deliver an instrument accepting such appointment and it shall, without
    further acts, be vested with all the estates, properties, rights, powers,
    and duties of the predecessor Escrow Agent as if originally named as Escrow
    Agent. The Escrow Agent shall be discharged from any further duties and
    liability under this Section or the escrow agreement upon such delivery to
    the substituted Escrow Agent.

If Lessee performs its Surrender Obligations for the premises and Building 2 on
or before the Applicable Surrender Dates, then the Warrant and any Warrant
Shares held by the Escrow Agent following an exercise of the Warrant shall be
surrendered by Lessor and the Escrow Agent to Lessee upon demand.

Right to Reduce Issuable Warrant Shares After Substitution
. If a Warrant is substituted for the Letter of Credit pursuant to the
foregoing, then, at any time prior to the Building 1 Surrender Date, Lessee may,
from time to time, reduce the number of Warrant Shares issuable under the
Warrant by putting in place one or more Letters of Credit in drawing amounts
which are multiples of $25,000. The reduction in the number of Warrant Shares
issuable pursuant to the Warrant will be equal 1/40
th
of the number of Warrant Shares originally issuable pursuant to the Warrant (as
adjusted in accordance therewith) for each $25,000 in drawable amount of Letter
of Credit. If any such Letter of Credit is issued, they shall be held, drawn
upon and surrendered by Lessor in accordance with Section 5(b)(1), above, and in
accordance with the Building 2 Agreement.
General Provisions.
Lessee shall not, without just cause, delay issuance of the Warrant Shares
pursuant to the Warrant, interfere with the transfer of the Warrant Shares to
the Escrow Agent, transfer of the Warrant Shares by the Escrow Agent to Lessor,
any subsequent sale of the Warrant Shares by Lessor, or any drawing of a Letter
of Credit by Lessor in accordance with the terms of the Letter of Credit as
permitted by this Second Amendment or the Building 2 Agreement.

Subject to the next succeeding paragraph, Lessee's Surrender Obligations for the
premises are in addition to and shall not be limited by this Section or the
consideration received by Lessor pursuant to the Lease or the Building 2 Lease
Agreements, if any, including without limitation the Warrant, the Warrant
Shares, and/or any drawing on the Letter of Credit; and Lessee's Surrender
Obligations with respect to the premises and Building 2 will continue,
notwithstanding the termination of the Lease or any Building 2 Lease Agreement,
the surrender of possession of the premises or Building 2 to Lessor by Lessee,
the acceptance of possession of the premises and/or Building 2 by Lessor, the
delivery to Lessor of the Warrant or the Warrant Shares, and/or the drawing by
Lessor upon the Letter of Credit. Furthermore, Lessor's right to receive the
Warrant and the Warrant Shares and the Lessor's right to draw upon the Letter of
Credit are in addition to all other rights and remedies for breach by Lessee of
obligations under the Lease and/or any Building 2 Lease Agreement.

Payment by the issuing bank to Lessor or a drawing request under the Letter of
Creditor delivery to any Warrant Shares to Lessor shall not be deemed to be a
cure of any default under the Lease, the Building 2 Agreement and/or the
Building 2 Lease; provided, however, that:

 1. any damages that may be payable by Lessee to Lessor pursuant to a judgment
    compensating Landlord for any failure of Lessee to perform its Surrender
    Obligations, shall be reduced dollar for dollar (without double counting and
    not below zero) by (i) any net proceeds (after deduction of commissions and
    all other out-of-pocket costs of sale) actually received by Lessor in
    connection with Lessor's sale of any Warrant Shares, (ii) the amounts, if
    any, drawn by Lessor from the Letter of Credit as of the date of the
    judgment, and (iii) an amount equal to the number of Warrant Shares held by
    Lessor which are freely tradable on the NASDAQ National Market on the date
    of the judgment times the closing sales price on the NASDAQ National Market
    of such shares on the trading date immediately preceding the date the
    judgment is entered less the reasonably expected out-of-pocket cost of
    trading such shares; and

(2) credit shall be given to Lessee for any amount received by Lessor from
Lessee in satisfaction of a judgment compensating Landlord for any failure of
Lessee to perform its Surrender Obligations as follow: For each $25,000 in
judgment proceeds received by Lessor, the number of Warrant Shares issuable
pursuant to the Warrant shall be reduced by 1/40th of the number of Warrant
Shares originally issuable pursuant to the Warrant (as adjusted in accordance
therewith) and, if there does not remain issuable pursuant to the Warrant a
sufficient number of Warrant Shares to make such adjustment, the Escrow Agent
shall return such number of Warrant Shares as shall make up the difference to
Lessee upon demand, and, if the Escrow Agent does not then hold a sufficient
number of Warrant Shares to make up the difference, upon demand, Lessor shall
surrender to Lessee the number of Warrant Shares then held by Lessor; provided,
however that in no event shall Lessor be required to surrender to Lessee more
Warrant Shares that it then holds.

Environmental

. On or before February 25, 2004, Lessee shall deliver to Lessor (i) a list of
all Hazardous Materials that have been, or are currently being, used, stored,
discharged, emitted, or transported on, at, to or from the premises, (ii) a copy
of Lessee's hazardous material management plan, and (iii) copies of all permits
and licenses held by Lessee with respect to Hazardous Materials at the premises.
All provisions of the Lease concerning the environment or the presence of
Hazardous Materials on or about the premises continue in full force and effect,
including without limitation Section 14. In connection with the surrender of
possession of the premises to Lessor by Lessee, Lessor shall have the right to
retain an environmental consultant to inspect the premises to confirm that all
Hazardous Materials have been removed from the premises and that the applicable
governmental authorities having jurisdiction over closure of the Lessee's
Hazardous Material use at the premises have inspected the premises, determined
that all Hazardous Material closure activities required for the premises have
been completed, and have released the premises for reletting to another Lessee
who might use Hazardous Materials. If the consultant determines that any such
Hazardous Materials remain on the premises or that any additional closure
activities have not been completed, Lessee shall perform the work recommended by
the consultant to remove such Hazardous Materials and complete such closure to
the reasonable satisfaction of such consultant and shall reimburse Lessor for
the fees charged by Lessor's consultant.



Destruction and Condemnation of the Premises

. Sections 19 and 35 of the Original Lease are deleted in their entirety. Lessee
hereby waives any right to terminate this Lease on account of the condition of
the premises or any destruction of the premises by any casualty or condemnation,
waives the benefits of California Civil Code Sections 1265.130, and each subpart
of California Civil Code Sections 1932, 1933, 1941 and 1942, or any similar
statute or common law, as the same may be amended or supplemented from time to
time, to the extent such sections would entitle Lessee to terminate this Lease
on account of the condition of the premises or any casualty or condemnation, and
agrees that, notwithstanding any termination of Lessee's right to possession of
the premises in accordance with the Lease, as a consequence of Lessee's default
or any other cause, its obligations to pay the sums owing to Lessor pursuant to
Section 3 shall continue as a separate, independent and personal covenant of
Lessee to Lessor. Subject to the foregoing, if, prior to the Building 1
Surrender Date:



the premises are damaged or destroyed, in whole or in part by any casualty, then
Lessor may elect, by delivery of written notice to Lessee within 30 days
following such event, to not repair the premises, in which event the Building 1
Surrender Date shall be accelerated to the date following the date premises were
damaged or destroyed that Lessee completes its Surrender Obligations; or

the premises are damaged or destroyed from any cause (other than the acts or
omissions of Lessee, its successors or assigns, or their respective agents,
employees, contractors, or invitees) and the damage to the premises cannot be
repaired within two hundred seventy (270) days after the date of the damage or
destruction under the Laws of State, Federal, County, or Municipal authorities
(as reasonably determined by Lessor), then Lessee may accelerate the Building 1
Surrender Date to a date selected by Lessee, which date shall be not earlier
than the date (i) Lessee completes its Surrender Obligations, and (ii) the
Building 1 Surrender Date would have otherwise occurred, or

all of the premises is taken or conveyed to a governmental authority as a
consequence of the exercise by the governmental authority of the power of
eminent domain or the Lessor elects, in its discretion, to accelerate the
Building 1 Surrender Date in connection with any such exercise by a governmental
authority, then the Building 1 Surrender Date shall be accelerated to the date
of the taking, or

the premises is partially taken or conveyed in connection with an exercise by a
governmental authority of the power of eminent domain and, after such taking or
conveyance, Lessee's ability to utilize the remaining premises for the purposes
permitted by the Lease is substantially impaired, then Lessee may accelerate the
Building 1 Surrender Date to the date selected by Lessee, which shall be not
earlier than the date (i) Lessee completes its Surrender Obligations for the
premises in accordance with this Lease and the Surrender Obligations for
Building 2 in accordance with the Building 2 Agreement and the Building 2 Lease,
and (ii) the Building 1 Surrender Date would have otherwise occurred.

If the Building 1 Surrender Date is accelerated by Lessor or Lessee pursuant to
the foregoing, Lessee shall complete its Surrender Obligations with respect to
the premises and surrender possession of the premises to Lessor in the condition
required by the Lease, the effects of the casualty and the condemnation
excepted, but free of Hazardous Materials introduced to the premises during the
Lease term; and Lessee shall continue to pay the sums payable to Lessor pursuant
to this Second Amendment (notwithstanding such surrender), subject, however, to
the following abatements:

(i) If Lessee is permitted to accelerate and actually does accelerate the
Building 1 Surrender Date pursuant to this Section to a date on or before
December 31, 2004 and completes its Surrender Obligations with respect to the
premises and Building 2 on or before such Building 1 Surrender Date, then the
amounts payable by Lessee pursuant to Section 3(a) shall be revised as follows:
(a) the reimbursement of direct charges payable pursuant to Sections 3(a) and
3(b) shall be terminated for the period commencing on and after such Building 1
Surrender Date (with a proration, based on a thirty day month, for any partial
month following such Building 1 Surrender Date), and (b) the basic rent amounts
payable under Section 3(a) shall be reduced, in reverse order of payment (i.e.,
the reductions shall first apply to the January 2005 Amount and, only if that
amount is entirely exhausted then first, to the December 1st basic rent payment,
etc.) by an amount equal to Three Thousand Nine Hundred Ninety-Four and 38/100
Dollars ($3,994.38) per day for each day in the period commencing the date after
such accelerated Building 1 Surrender Date and Lessee's completion of the
Surrender Obligations for the premises and Building 2 and ending on and
including December 31, 2004, provided, however, that such abatement shall not
exceed $1,761,520 minus the product of Three Thousand Nine Hundred Ninety-Four
and 38/100 Dollars ($3,994.38) per day times the number of days from and
November 15, 2003 through and including such Building 1 Surrender Date and the
completion by Lessee of its Surrender Obligations in accordance with this Lease,
and

(ii) If Lessee or Lessor is permitted to accelerate (and does accelerate) the
Building 1 Surrender Date pursuant to this Section to a date on or before
January 31, 2006, and Lessee completes its Surrender Obligations with respect to
the premises and Building 2 on or before said accelerated Building 1 Surrender
Date, then the amounts payable by Lessee pursuant to Section 3(b) of this Lease
shall be revised as follows: (i) the payments scheduled to be paid on February
1, May 1, August 1, and November 1, 2005 (each a "Scheduled Payment Date") shall
be completely abated to the extent that the accelerated Building 1 Surrender
Date occurs on or before such Schedule Payment Date, and, (ii) if such
accelerated Building 1 Surrender Date occurs between any two Scheduled Payment
Dates or between November 1, 2005 and January 31, 2006, the January 2006 Amount
shall be reduced by an amount equal to the number of days in the period
commencing on the day after such accelerated Building 1 Surrender Date and the
completion of the Lessee Surrender Obligations for the premises and Building 2
in accordance with this Lease and the Building 2 Agreement and Building 2 Lease
and ending on and including the day immediately preceding the next Scheduled
Payment Date thereafter, times Five Hundred Thirty- Three and 33/100 Dollars
($533.33) per day, provided however, that the abatement for any such period
shall not be more or less than $16,000 for any full calendar month during such
period; and

(iii) If the premises are condemned or damaged and destroyed from any cause
(other than the acts or omissions of Lessee, its successors or assigns, or their
respective agents, employees, contractors, or invitees), but the Building 1
Surrender Date is not accelerated pursuant to this Section, then the
reimbursement of direct charges payable pursuant to Section 3(a) and, if
applicable, Section 3(b), above, for the period commencing on the date of the
casualty or condemnation and ending on the earlier of (i) the date the premises
are restored so as to become reasonably usable by Lessee of the permitted uses
under this Lease or (ii) the Building 1 Surrender Date and the completion by
Lessee of its Surrender Obligations with respect to the premises and Building 2
in accordance with this Lease and the Building 2 Agreement and Building 2 Lease,
shall be abated in proportion to the interference, if any, with Lessee's use of
the premises occasioned by such casualty, condemnation, or the associated
restoration of the premises, and (2) the basic rent amount payable on each
payment date (other than January 20, 2005 and January 20, 2006) pursuant to
Section 3(a) and, if applicable 3(b), above, shall be reduced by an amount equal
to $0.01667 per day times the number of square feet of the premises not
reasonably usable by Lessee on each day of the Lease period to which such
payment relates as a consequence of the destruction, condemnation, or associated
restoration of the premises, provided, however that the maximum reduction in the
basic rent shall not exceed $0.50 per month per square foot of such space that
is not reasonably usable by Lessee.

Additional Security
. Lessor and Lessee acknowledge that Lessee has deposited with Bank of America,
the sum of One Hundred Thousand ($100,000) pursuant to Section 9(c) of the Lease
and, other than as provided in Section 5(b), above, that Lessor holds no other
security for Lessee's obligations under the Lease. Concurrently herewith, Lessee
shall arrange for the issuance of a substitute certificate of deposit payable to
"Judd Properties, LLC, as lessor under that certain Lease Agreement for
3969-3975 E. Bayshore Road, Palo Alto, California, as amended, and as lessor
under that certain Lease Agreement for 3977-3995 E. Bayshore Road, Palo Alto,
California, as amended. Such certificate of deposit shall be held by Lessor
pursuant to Section 9(c) of the Original Lease and as a security deposit for the
faithful performance by Lessee of all of the terms, covenants and conditions of
this Lease, the Building 2 Agreement, and/or the Building 2 Lease to be kept and
performed by Lessee. If any
default by Lessee
occurs with respect to any provision of this Lease, the Building 2 Agreement,
and/or the Building 2 Lease, including but not limited to, the provisions
relating to the payment of basic rent, direct charges, or deferred and other
amounts thereunder, and/or the Lessee's Surrender Obligations pursuant thereto,
then, in addition to its other rights and remedies, Lessor may (but shall not be
required to) draw upon the certificate of deposit and use, apply, or retain
such proceeds
for the payment of any amount which Lessor may spend by reason of

such default or to compensate Lessor for any other loss or damage which Lessor
may suffer by reason of

default. If any portion of said deposit is so used or if any drawing is made on
such deposit by Lessor in accordance with the Building 2 Agreement, Lessee
shall, within ten (10) days after written demand therefore, deposit cash with
Lessor in the amount sufficient to restore such security deposit to its original
amount; Lessee's failure to do so shall be a material breach of this Lease. All
interest on the certificate of deposit shall be added to the certificate of
deposit and shall become additional security for this Lease, the Building 2
Agreement, and the Building 2 Lease.
Provided that no default has occurred under the Lease,
Lessee has completed its Surrender Obligations for the premises pursuant to this
Lease and for Building 2 pursuant to the Building 2 Agreement and the Building 2
Lease, and has paid the deferred rent amount, Lessor shall deliver any undrawn
amount of the certificate of deposit and the balance of any additional cash
security deposit made by Lessee to Lessee. In the event of termination of
Lessor's interest in this Lease, Lessor shall transfer said deposit to Lessor's
successor in interest, and Lessee agrees that Lessor shall thereupon be released
from liability for the return of such deposit or any accounting therefore.
Keys
. Concurrently herewith, Lessee shall deliver to Lessor a key to all locks on
the premises (other than keys to Lessee's private safes, file cabinets and
similar personal property).
Needham Agreement
. Lessee shall deliver to Lessor a true, correct, and complete copy of (i) the
Needham Restructuring Documents concurrently herewith and (ii) any amendment,
modification, termination, or supplement of any Needham Agreement within seven
(7) days following the execution of the same by Lessee.
Miscellaneous
. This Agreement contains the entire agreement of the parties with respect to
the subject matter hereof, shall be construed in accordance with its fair
meaning and not for or against any party. The parties hereby agrees that the
sole jurisdiction for any action or proceeding brought with respect to this
Agreement or the Lease is in the federal courts of the Northern District of
California and the courts of the State of California for the County of Santa
Clara and that this Agreement and the Lease shall be interpreted in all respects
solely in accordance with the laws of the State of California, without regard to
any conflict of laws. All letters of understanding and proposals between the
parties concerning the subject matter hereof are merged into this Agreement and
no representation, warranty, or oral promise between the parties not contained
herein with respect to the subject matter hereof shall be enforceable against
any party hereto. The provisions of this Agreement shall be binding upon the
parties and their respective successors and assigns and may be waived, amended,
or deleted only by a writing signed by the party to be charged.
Deleted Provisions
. Lessee and Lessor agree that the following provision are deleted from the
Lease: Original Lease - Sections 20 (2nd paragraph only), 25, 28, 29, and 49 and
First Amendment - Section 1 and subparts (c) and (d) of Section 2.
Defined Terms
. The terms -- "Second Amendment", "Effective Date", "Bay Laurel", "Original
Lease", and "premises" -- are defined in the preamble to this Second Amendment,
the terms -- "First Amendment", "Lease", "Building 2 Lease", "Building 2
Agreement", and "Building 2 Lease Agreements" are defined in the Recitals for
this Second Amendment, the terms -- "Conditions to January 2006 Extension",
"Conditions to 2006 Deferral", "Conditions to 2007 Deferral" "Conditions to 2008
Deferral", "Conditions to 2009 Deferral", "January 2005 Amount", "January 2006
Amount" "January 2007 Amount" "January 2008 Amount", and "January 2009 Amount"
--are defined in Section 2 of this Second Amendment, the terms - "Losses" and
"Claim Date" are defined in Section 5 of this Agreement, the term "Remaining
Escrowed Shares" is defined in Section 6 of this Second Amendment, and the term
-- "Scheduled Payment Date" - is defined in Section 8 of this Second Amendment.
The following additional terms used in this Second Amendment shall have the
following meanings:

"Applicable Surrender Date", with respect to the premises, shall mean the
Building 1 Surrender Date" and, with respect to Building 2, shall mean the
"Building 2 Surrender Date".

"Building 1 Surrender Date" shall mean the earliest of the following dates: (i)
January 31, 2006, (ii) the date that is determined, in accordance with Section 7
of this Second Amendment, to be the "Building 1 Surrender Date" as a consequence
of a casualty or condemnation, or (iii) the earlier termination of this Lease
for any other cause, in each case in the surrender condition required by the
Lease.

"Building 1 Surrender Obligations" means performance by Lessee of all of the
following on or before the Building 1 Surrender Date: (i) at no cost to Lessor,
perform all of the decommissioning and surrender activities for the premises
contained on the Plan or otherwise required of Lessee under the Lease, including
without limitation, Sections 7 and 30 of the Original Lease, and Section 9 of
this Second Amendment, and (ii) within 15 days following completion of such
work, deliver to Lessor unconditional waivers of any mechanic's liens arising
from its performance of the other Surrender Obligations, together with such
other evidence of payment by Lessee of the costs associated therewith as Lessor
may reasonably request.

"Building 2 Surrender Obligations" are the obligations of the Lessee to
decommission and surrender Building 2 on or before the Building 2 Surrender Date
(as defined in the Building 2 Agreement) in accordance with the Building 2
Agreement and the Building 2 Lease.

"default" shall mean (i) the failure of Lessee to (i) perform its Surrender
Obligations on or before the Applicable Surrender Date in accordance with the
Lease and the Building 2 Agreements, as applicable, (ii) the failure of Lessee
to timely perform any other obligation on its part to be performed under the
specified agreement in any material respect, (iii) any other circumstance which
is a default in any material respect under the specified agreement, or (iv) any
other circumstance, which with the passage of time, the giving of notice or
both, would be a default in any material respect under the specified agreement.

"Diluted Basis" shall mean calculation of the percentage of the total
outstanding capital stock represented by the referenced shares on the referenced
date, calculated on a fully diluted basis, after giving effect to the Needham
Restructuring Documents, all warrants, options, and convertible securities, and
any other unperformed agreements, contingent or non-contingent, for the issuance
of Southwall Technologies, Inc. capital stock binding upon said company as of
the referenced date.

"Escrow Agent" shall mean an escrow holder designated by Lessor, subject to the
approval of Lessee, which approval shall not be unreasonably withheld and, if
not reasonably withheld within 7 days following delivery of written notice of
the identity of the Escrow Agent to Lessee, shall be deemed given.

"Escrow Claim Certificate" shall mean a certificate signed by Lessor and
delivered to the Escrow Agent at any time on or before the last day of the
Escrow Period stating that Lessee has either (1) failed to complete Lessee's
Surrender Obligations for the premises in accordance with the Lease and/or
failed to complete Lessee's Surrender Obligations for Building 2 (as defined in
and in accordance with the Building 2 Lease Agreements), in either case by the
time specified and in the manner required by the Lease, the Building 2 Lease
Agreements, as applicable, and/or (2) failed to pay any sums owing by Lessee to
Lessor or other otherwise failed to perform any obligation on Lessee's part to
be performed under the Lease, the Building 2 Lease Agreements in accordance with
and within the time permitted by such agreements.

"Escrow Period" means the period commencing on the issuance of the Warrant and
ending on the earlier of (A) February 1, 2006, or (B) the date when all of the
following have occurred: (i) the Building 1 Surrender Date pursuant to the
Lease, (ii) the Building 2 Surrender Date (as defined in and pursuant to the
Building 2 Agreements), and (iii) the completion by Lessee of its Surrender
Obligations for the premises and Building 2.

"First Needham Closing" shall mean the receipt by the Lessee of proceeds from
the Investors pursuant to the Needham Restructuring Documents in the amount of
at least One Million Five Hundred Thousand Dollars ($1,500,000).

"Letter of Credit" shall mean a letter of credit: (i) issued to Judd Properties,
LLC, as the beneficiary thereof pursuant to the Lease and the Building 2
Agreement, (ii) issued by a nationally recognized commercial bank reasonably
acceptable to Lessor; (iii) having a termination date for drawings of February
29, 2006, (iv) that provides for a drawing(s) by Lessor upon delivery to the
issuer of the Letter of Credit of a certification by Lessor that Lessee failed
to complete its Surrender Obligations for the premises and Building 2 on or
before the Applicable Surrender Date or otherwise is in default of its
obligations under this Lease, the Building 2 Lease Agreements; and (iv) in a
form consistent with the intent of this Agreement and approved by Lessor and
Lessee, which approval shall not be unreasonably withheld.

"Needham Restructuring Documents" shall mean the Investment Agreement, dated
December 18, 2003, by and among Lessee, Needham & Company, Inc., ("Needham") and
certain other investors named therein (collectively, the "Investors"), and the
Registration Rights Agreement, dated December 18, 2003, by and among Lessee and
the Investors therein identified, as the same may be amended or supplemented by
the parties from time to time (herein, respectively the "Investment Agreement"
and the "Registration Rights Agreement").

"Registration Rights Agreement" shall mean the Registration Rights Agreement to
be entered into by Lessor, Lessee and the other parties thereto in the form of
attached Exhibit F.

"Securities Act" means the Securities Act of 1933, as amended.

"Surrender Obligations" means the Building 1 Surrender Obligations and the
Building 2 Surrender Obligations.

"Warrant" shall mean a warrant to purchase at least 1,517,893 shares of the
Common Stock of Southwall Technologies, Inc., (subject to adjustment) at an
exercise price of $0.01 (subject to adjustment) in the form of attached Exhibit
E.

"Warrant Shares" shall mean the common stock of Southwall Technologies, Inc.
issued or issuable pursuant to the Warrant.

Effectiveness of Second Amendment
. At the election of Lessor, by delivery of written notice to Lessee, this
Second Amendment shall be rendered null and void and of no force or effect, if
(i) Lessee fails to pay Lessor Two Hundred Two Thousand Dollars ($202,000), for
application to the sums first payable by Lessee pursuant to Section 3(a) of this
Agreement on or before February 25, 2004, (ii) Lessee fails to pay Lessor Four
Hundred Four Thousand Dollars ($404,000), for application to the sums owing by
Lessee to Lessor under Section 2(a) of the Building 2 Agreement on or before
February 25, 2004, (iii) any other sums payable by Lessee on or before May 1,
2004 pursuant to this Second Amendment (i.e., Fifty Eight Thousand Three Hundred
Forty-Four Dollars ($58,344)) or pursuant to Section 2 of the Building 2
Agreement (i.e., the "Landlord's Work Amount" as therein defined)) are not paid
on or before the due dates thereof, (ii) as of May 1, 2004 or such earlier date
is as required by this Agreement (a) the Letter of Credit (or substitute
Warrant) required by Section 5(b) above has not been issued to Lessor or is
otherwise not in full force and effect for the benefit of Lessor, (b) any
Warrant Shares to be issued to the Escrow Agent or Lessor, or delivered by the
Escrow Agent to Lessor, pursuant to the Warrant have not been issued or
delivered as and when required by the terms of the Warrant, (c) if a Warrant has
been issued to Lessor, the Registration Rights Agreement is not in full force
and effect for the benefit of Lessor, and/or (d) if a Warrant has been issued to
Lessor, Southwall has failed to register the Warrant Shares as and when required
by the Registration Rights Agreement, or (iii) on or before May 1, 2004 the
Lease is rejected in any bankruptcy or insolvency proceeding brought by or
against Lessee.

Upon delivery of any such notice by Lessor rescinding this Second Amendment, (1)
the Original Lease, as amended by the First Amendment, shall be reinstated, (2)
any sums received by Lessor pursuant to this Second Amendment shall be deemed
paid on account of the sums owing by Lessee under the Original Lease, as amended
only by the First Amendment, and, (3) if, after taking into account such
payments, any late charges or interest could have been imposed for late payment
of the sums owing under the Original Lease, as amended only by the First
Amendment, such late charges and interest shall be deemed to be owing by Lessee
to Lessor and shall be paid by Lessee to Lessor upon demand. Further, if, after
application of such sums, any amount owing by Lessee under the Original Lease,
as amended only by the First Amendment, are unpaid or if any other default
exists under Section 22 of the Original Lease, as amended only by the First
Amendment and without regard to any of the actions of Lessor with respect to
this Second Amendment or the Building 2 Agreement, Lessor shall be entitled to
pursue any remedy available with respect thereto under the Lease or at law or in
equity. If, but only if, Lessee (i) pays to Lessor the Two Hundred Two Thousand
Dollars ($202,000) for application to the sums first payable by Lessee pursuant
to Section 3(a) of this Agreement on or before February 25, 2004, (ii) pays to
Lessor the Four Hundred Four Thousand Dollars ($404,000), for application to the
sums owing by Lessee to Lessor under Section 2(a) of the Building 2 Agreement on
or before February 25, 2004, (iii) pays to Lessor the other sums payable by
Lessee on or before May 1, 2004 pursuant to this Second Amendment or the
Building 2 Agreement (i.e., Fifty Eight Thousand Three Hundred Forty-Four
Dollars ($58,344) plus the "Landlord's Work Amount" as defined in Section 2 of
the Building 2 Agreement), and (iv) delivers to Lessor the Letter of Credit
required by Section 5(b) and the Certificate of Deposit required by Section 8 of
this Second Amendment on or before the due dates thereof specified in this
Second Amendment, then effective on May 1, 2004, Lessor shall be deemed to have
waived the defaults by Lessee in the payment of the sums to be paid under the
Lease in consideration for the performance by Lessee of its restructured
obligations under the Lease pursuant to the Lease as amended by this Second
Amendment.

[SIGNATURES ON NEXT PAGE]


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
intending to be bound thereby.



LESSOR

LESSEE

JUDD PROPERTIES, LLC,

a California limited liability company

 

By:
F. Clay Judd, president

SOUTHWALL TECHNOLOGIES, INC.,

a Delaware corporation

 

 

 

By:

 

Printed Name:

 

Its:

 

 

By:

 

Printed Name:

 

Its:



 

 

EXHIBITS

 

A - Lease and First Amendment

B - Notice to Extend Lease Term

C - Notice to Defer Payment

D - Solvency/Bankruptcy Certification

E - Form of Warrant

F - Registration Rights Agreement

G - Capitalization

 

 

EXHIBIT B

NOTICE TO EXTEND LEASE TERM

 

Date: <insert>

 

To: Judd Properties, LLC
Palo Alto, California

 

Notice is hereby given that the undersigned elects to extend the term of the
Lease for 3969-3975 E. Bayshore Road - Building 1, until January 31, 2005. The
undersigned represents that all of the conditions to the extension as set forth
in said Lease have been satisfied and that the undersigned will pay the rental
amounts owing with respect to the premises in accordance with Section <insert
payment schedule Section of Second Amendment> of the Second Amendment to said
Lease, as and when due and payable.

 

Southwall Technologies, Inc.,

 

By:

Its:


 

EXHIBIT C

NOTICE TO DEFER RENT PAYMENT

 

Date: <insert>

To: Judd Properties, LLC
Palo Alto, California

 

Notice is hereby given that the undersigned elects to defer the rent payment
owing by the undersigned on January 20 <insert year> in accordance with Section
<insert appropriate Section of Second Amendment> of the Second Amendment to the
Lease Agreement for 3969-3975 E. Bayshore Road - Building 1. The undersigned
represents and confirms that all of the conditions to the deferment set for in
said Second Amendment have been satisfied and the undersigned will pay the
deferred amount in accordance with Section <insert payment schedule Section of
Second Amendment> of said Second Amendment as and when due and payable.

Southwall Technologies, Inc.,

 

By:

Its:


 

EXHIBIT D

LESSEE'S CERTIFICATE

 

Date: <insert>

To: Judd Properties, LLC
Palo Alto, California

 

The undersigned is the President or Chief Financial Officer of Southwall
Technologies, Inc., and on behalf of Southwall Technologies, Inc., hereby
represents and warrants to Judd Properties, LLC that each of the following are
true and correct as of the date of this certificate:

All of the Conditions to <insert either Extension of the Lease Term to January
31, 2005 /or/ the <insert year> Deferral were satisfied as of the dates
specified in such conditions (including, without limitation, the timely payment
of all sums owing under Section 2 of the Building 2 Agreement and the completion
of the Lessee's Surrender Obligations for the premises), and continue to be
satisfied as of the date hereof.

The undersigned has timely paid to Lessor all basic monthly rent to and all
estimated direct expenses due and owing to Lessor prior to the date hereof.

No circumstance which would constitute a default under Section 22 of the Lease
has occurred or is continuing as of the date of this certificate.

As of the date hereof either (A) the Warrant is in full force and effect for the
benefit of Lessor, any Warrant Shares to be issued to the Escrow Agent or
Lessor, or delivered by the Escrow Agent to Lessor, pursuant to the Warrant have
been issued as and when required by the terms of the Warrant, the Registration
Rights Agreement is in full force and effect for the benefit of Lessor, and/or
Southwall has not failed to register the Warrant Shares as and when required by
the Registration Rights Agreement, or (B) Lessee holds a valid Letter of Credit
conforming to the requirements of Section 5 of the Second Amendment to the Lease
in the drawable amount of $1 million; and

No proceeding has been or is reasonably likely to be instituted by or against
Lessee or any party controlled by, under common control with or who controls
Lessee under the Bankruptcy Act of 1978, as amended, or any other federal or
state bankruptcy or insolvency statute, Lessee has not made and is not
reasonably likely to make any assignment for the benefit of creditors, no
receiver or other court officer has been or is reasonably likely to be appointed
to take possession of any substantial part of the asset(s) of Lessee, and Lessee
has no plans to file any bankruptcy or insolvency proceeding on or before
January 31, <insert extension date>.

In witness whereof, the undersigned has executed this certificate under penalty
of perjury as of the date first above written.

 


Name

 


Title




--------------------------------------------------------------------------------


